DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Since applicant and the examiner are at impasse, the examiner suggests for applicant to initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
The office action is responding to claims filed 7/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) The originally filed disclosure (specification filed 1/6/13) fails to provide basis for “so low in the river water that no ships hit it and so low that environmentalists on shore do not see it”; therefore such phrase constitutes new matter. Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found. 
The originally filed disclosure (specification filed 1/6/13) fails to provide basis for “one to three (pipelines) of which do a U-turn at the mouth of a river and go back up the river to supply water to locations that are lower than the input point at which water entered”; therefore such phrase constitutes new matter.
Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found.
The originally filed disclosure (specification filed 1/6/13) fails to provide basis for “one to three pipelines will do a 180-degree U-turn and go back up the river to locations at levels lower than the location where the pipelines started”; therefore such phrase constitutes new matter.
Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found.


1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to disclose how the “submerged system” called for in claim 1 can transport water all around the world and in almost every river of the world since almost every input of a river is not at 100m above sea level. Therefore, one cannot make and/or use the invention as claimed.
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification (1/6/13) fails to provide basis for “in-pipe hydroelectric generation plants”, therefore such phrase constitutes new matter. Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found. 

With regards to claim 3 line 8, the originally filed specification (1/6/13) failed to provide basis for “rather than going over land to Astoria, Oregon”; therefore such phrase constitutes new matter.
Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is confusing because it is unclear what the “submerged system” entails in order for it to not be hit by ships and seen by environmentalists onshore.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “so low in the river water that no ships hit it”.  Since ship sizes vary one is unable to determine exactly what depth is the submerged system below the water level.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it”.  Since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore. 
Claim 1 is indeterminate in scope since one cannot determine the metes and bounds of the limitation “almost every river in the world” at line 24 of claim 1.
Claim 3 lines 7-40 recite language that is awkward and confusing.  There are too numerous to mention each one specifically.  Some examples are noted.  Claim 3 line 10 calls for the same phrases “so low in the water … no ships hit it”; .  The same with 
Claim 3 lines 7-40 recite narrative language which renders the claim indefinite and confusing since they repeat previously recited language along with referencing specific geographic landmarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article in view of Ross ‘734 and Avoiding Outside Interference with Pipelines article (referred here on out as Pipeline safety).

The “Pipeline” article (8/12/15, 2 pages) discloses a submerged pipeline that is about 10m in diameter having its river water input point at the mouth of the Columbia River, 
The ”without pumping” limitation is met because the water input of the combined references would be upstream (at elevation 100m) and would require no pumping as defined by applicant in response filed 6/15/18.

It would have been considered obvious to one of ordinary skill in the art to modify the Pipeline Article to have the pipeline made out of plastic since such material provides low flow resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

It would have been considered obvious to one of ordinary skill in the art to modify the Pipeline Article to have 10 pipelines forming a 100 meter wide structure since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It should be noted that such a modification provides a desired amount of fresh water to the end user.
Upon considering the general knowledge available for example in the "Colorado River Basin Study" article (4/20/18, 4 pages) of having the input of the pipeline upstream of the Columbia River to avoid salt water intrusion along with the pipeline input being inland at about 100m above sea level (this location is upstream of the Columbia River) as taught by Ross, modifying the "Pipeline" article to have the pipeline input upstream of the mouth of the Columbia River at an elevation 100m above sea level (upstream from the mouth of the Columbia River) would be considered obvious to provide fresh drinking water to needed areas while taking advantage afforded by the principles of gravity and siphoning.  
As evidence by the map (see Advisory Action mailed 12/1/15) the depth along the coast is about 20M deep. Furthermore, it would have been considered obvious to one of ordinary skill in the art to modify the “Pipeline” article by having the pipeline run along the ocean's coastline at water depths of about 20m since such a modification would be deep enough to avoid interference with moving vessels and close enough to the end user to avoid expenses related to pipeline in deep sections of the ocean.


The Pipeline article clearly teaches diverting the captured water to go to inland water systems (about 19M deep West of Shasta Lake and/or 18M deep near San Francisco Bay, see Map in advisory office action mailed 12/1/15). Since the modification of Pipeline Article in view of Ross teaches to have the water input at 100M above sea level the output can be under 100M above sea level and principles of gravity and siphoning without any pumping would be conserved.  With regards to the limitation “water captured in the pipelines is diverted …. up to 10m above the input level”, it would have been considered obvious to one of ordinary skill in the art to further modify Pipeline article to have water captured in some pipelines diverted up to 10m above the 

Pipeline safety article (6/24/2020, 1 page) teaches submerged pipelines pose serious threat to human life and the environment if not placed at a sufficient depth in a river.  For example damaged to anchors, fishing nets, collisions with ships and the overall aesthetics of the river (see pipeline safety article).  Therefore, it would have been considered obvious to one of ordinary skill in the art to further modify the above combination to have the submerged pipelines so low in the river that no ship hits them and cannot be visible from shore since such a modification would comply with basic pipeline safety protocol.



Upon considering the prior art above in particular ("A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article and Ross 734 and the general knowledge of one of ordinary skill in the art, in totality, teach transporting water through a pipeline from an input location to a desired end location. Therefore, based on numerous factors such as the topography, environmental concerns, costs and desired output location, it would have been considered obvious to one of ordinary skill in the art to further modify the above combination to have for some of the pipelines (one to three) to make a u-turn (180  degree U turn) at the mouth of the river and go back-up stream to supply water at a such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of gravity and siphon principles.  


With regards to claim 2, the Pipeline Article discloses the invention substantially as claimed.  However, the Pipeline Article lacks in-pipe hydroelectric generation plants about one every ten meters to generate electricity by having the turbines run by the water that flows through the pipeline by the force of gravity, for the various agriculture regions, cities and towns along the pipeline routes. Ross teaches in-pipe hydroelectric generation plants (see abstract, Figs. 6,7, para 0001, 0005, 0008, note the hydroelectric plant is in a pipe see Fig. 7) one wherever desired (see para 0001) to generate electricity by having the turbines run by the water that flows through the pipeline by the force  of gravity, for the various agriculture regions, cities and towns along the  pipeline routes.  It would have been considered obvious to one of ordinary skill in the art to modify the Pipeline Article to include the turbines as taught by Ross since such a modification provides electricity to a desired end user.  With regards to the limitation one every 10 meters, it would have been considered obvious to modify Pipeline article by providing turbines one every 10 meters since such distances would be based on the end user.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pipeline Article in view of Ross and Pipeline safety as applied to claim 1 above, and further in view of Canadian document (CA 2296088) and Henderson (US 20110254179).
Pipeline article (as modified above) discloses the invention substantially as claimed.  However, Pipeline Article (as modified above) is silent about the turbines (being paddlewheel type) and having a power supply to energize the paddlewheels to speed the flow of water down the river. Canadian document teaches it is known to have a turbine (paddlewheels) to generate electricity (see page 2, Fig. 3B).  Henderson teaches it is known to have a power supply to energize paddlewheels to move water in a given direction (see para [0016-0021]).   It would have been considered obvious to one of ordinary skill in the art to further modify Pipeline Article (as modified above) by replacing the water turbine (see Ross) with a water paddlewheel turbine system that can generate electricity and a power supply for energizing the paddlewheel to facilitate movement of water as taught by Canadian document and Henderson since such a modification allows the current of the water to drive the paddlewheel turbine to generate electricity and when desired the external power means can energize the paddlewheel to rotate the paddlewheel at enough revolutions per minute to increase the movement of the water (e.g. floodwaters) in a desired direction.   


Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 

Addressing #1
           Applicant  argues 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

and since the examiner failed to reject any of the claims under 35 USC 101, the claims are then deemed allowable.  The fact that the claims were not rejected under 35 USC 101 does not make the claims allowable. The claims failed to comply with 35 USC 112 1st and 2nd requirements (see discussion above).
Applicant argues that the prior art of record and/or common knowledge fails to teach the novel combination of 19 or 36 elements.  The examiner disagrees.  
The claimed elements were discussed in above rejections as being either being taught by the prior art of record and/or obvious.  

Addressing #2
Under A.
Applicant argues the prior art fails to teach “transport water hundreds of miles -- all without pumping”; it should be noted that such argument is far more limiting than the claimed subject matter.


Under B
Applicant argues that prior art fails to teach “transport water hundreds of miles uphill without pumping”; it should be noted that such argument is far more limiting than the claimed subject matter.
Under C 
Applicant argues that prior art fails to teach air-tight and water-tight plastic pipeline.  The examiner disagrees.
BPAI decision 8/16/19 determined Ross teaches "air-tight and water-tight pipelines" and that it is obvious to make the pipeline out of plastic.
Under D
Applicant argues that the prior art fails to teach submerging the pipeline.  The examiner disagrees.
Submerged pipeline is taught by "Big Gulp" article (see pages) in combination with Ross (para 0008). 
Under E
Applicant argues that the prior art fails to teach “in-pipe hydroelectric generation plants”.  The examiner disagrees.  
The originally filed disclosure filed 1/6/13 fails to provide basis for "in-pipe hydroelectric generation plants" See MPEP 2163.06 (new matter).  Amended specification filed 8/14/15 cannot be construed as originally filed specification.
Furthermore, Ross ‘734 teaches  in-pipe hydroelectric generation plants (see abstract, Figs. 6,7, para 0001, 0005, 0008, note the hydroelectric plant is in a pipe see Fig. 7) one wherever desired (see para 0001).
Under F
Applicant argues that prior art fails to teach using the submerged pipelines as a means of flood control.  
Since the prior art provides the claimed structure, its therefore capable of performing the intended/desired function/use (e.g. as a means of flood control). See rejection of claim 3 discussed above.
Under G
Since the prior art provides the claimed structure, its therefore capable of performing the intended/desired function/use (e.g. as called for in G). 
Under H
Applicant argues that prior art fails to teach “in-pipe hydroelectricity generators spaced 100 meters apart in the submerged pipelines”.  The examiner disagrees.
Ross ‘734 teaches  in-pipe hydroelectric generation plants (see abstract, Figs. 6,7, para 0001, 0005, 0008, note the hydroelectric plant is in a pipe see Fig. 7) one wherever desired (see para 0001).
Under I
Applicant argues that the prior art fails to teach “diverting water up to t0m above the input level”.
It should be noted that to divert water up to 10m above the input level is considered obvious since such a modification would be based on the location of the desired output. The combination of the prior art, case law and what is obvious to one of ordinary skill in the art; the claimed limitations have been met. Since the claimed limitations have been met, the structure is therefore capable of performing the intended/desired function/use. 


Addressing #3
At page 31, applicant references amended specification 8/14/15 to provide basis for “there are 10 pipes that go in different locations where one to three of the pipes makes a U-turn”.  However, since the 8/14/15 specification is not the originally filed disclosure 1/6/13, applicant's arguments of providing basis for the “new matter” rejection is null and void.

 At page 32, applicant argues that having the pipelines “submerged to a depth that is 2 meters below the deepest allowable depth of any boat or ship at the lowest historical river level” (examiner located at page 22 of original specification filed 1/6/13) provides basis for pipelines “submerged so low in river water that no ships hit it”.  The examiner disagrees. “Submerged so low … no ships hit it” is broader in scope and therefore constitutes new matter.
At page 32, "2 m below any boat of ship" does not mean "so that no ship hits it" since the draft of boats and ships vary. Therefore a river 5m deep can accommodate a ship with a draft of 3m or less; however, said river cannot accommodate a ship with a draft greater than 3m. 



“Because the entire pipeline is at the bottom of a river, a break in the pipeline will only allow the pipeline water to flow into the river water around the pipelines. The pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline. In addition, the pipeline will not decrease the level of the river, so barges will be able to travel the river as they always have.”
However the originally filed specification (1/6/13) page 24 reads
“Because the entire pipeline is at the bottom of a river, a break in the pipeline will only allow the pipeline water to flow into the river water around the pipelines. In addition, the pipeline will not decrease the level of the river, so barges will be able to travel the river as they always have.” 
There is no “pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline” recited; therefore there is no basis for  limitation “so low that environmentalists on shore do not see it” in the originally filed disclosure therefore rendering such language new matter.  Furthermore, even if there were basis for “pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline” and clearly there is none as noted above “so low that environmentalists on shore do not see it” still varies in scope and thus constitutes new matter.



“Inventor Stauffer creates the gravity “driven water flow for the hydroelectric generators with a submerged pipeline rather than with a dam and reservoir of water behind the dam. Inventor Stauffer creates the flow of water by starting the pipeline by catching the river's water current in a submerged pipeline in river water that is high (in one embodiment, around 100 meters above sea level) so that the water in the pipeline will flow downhill along the river bottom, to sea level and then, below sea level. At the mouth of a coastal river, the pipeline will turn so that it goes up the coastal river and over the hills that feed the coastal river. The pipeline will go over coastal hill pass riverbeds below the hills, and down the other side of the hills to a level that is below the original 100 meters above sea level. The water will go over the coastal mountains by two actions; the “garden hose” pressure of the river’s water current, and a siphon action for no more than 10 meters above the 100 meters above sea level.  By siphon action, the water will flow a thousand miles and up and over coastal hills (through, valley riverbeds) to provide water to inland, drought-stricken communities and farmlands, such as Death Valley, California.  Such language fails to teach “one to three (pipelines) do a U-turn at the mouth of a river and go back up the river”; therefore, such language is new matter. 



At page 35, applicant argues that amended specification filed 8/14/15 is not new matter.  The examiner disagrees. See MPEP 2163.06 (new matter).

At page 36, applicant argues the prior art fails to show that 36 elements of the invention are obvious.  The examiner disagrees. The claimed elements are discussed in above rejections as being either taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  

Under J
Applicant’s argument with regards to “so low in the river water that no ships hit it” and “so low that environmentalist on shore do not see it” has been addressed above under section I.



Such argument is far more limiting than the claimed subject matter.
One cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it” since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore.
Claims must be definite and cannot rely on a person’s arbitrary vision and/or the clarity of the water to determine whether “environmentalists on shore can or cannot see” the pipelines.
There are lenses that can aid in reducing the reflection of light; therefore what one can and cannot see is arbitrary and claims must be definite and not arbitrary.

Addressing #4
The currently filed claims (7/14/2021) do not recite “pipelines will transport water by vacuum suction without any pumping”; therefore, applicant’s argument is moot.

Addressing #5
At page 46 applicant change "every river in the world" to almost every river in the world. Such amend renders the claim indefinite since one cannot determine the metes and bounds for the limitation "almost". 
Currently filed claim 1 (7/14/2021) calls for the “submerged system” can transport water in almost every river of the world.  Applicant’s system cannot work in almost every river almost every river in the world does not have an input location at least 100m above sea level which is a requirement for claim 1.  
For Example, the Berbice River, in Guyana South America, the input of the Berbice river is 46m above sea level and runs to the Atlantic Ocean where it is at sea level. 

Addressing #6
At page 49, there is no "in-pipe" found in the suggested citation. 
Applicant argues that basis for “in-pipe hydroelectric generation plants” can be found at para 0029 of specification filed 8-14-15.
[0029] It is common knowledge that large electricity generators produce an almost free large current of electricity from dammed reservoirs. The standard method of operation is that a large reservoir of water is created by damming a river and then allowing a tunnel or pipeline, at the bottom of the dam of water to flow past turbines on generators to turn those turbines of the hydroelectric power generator and create electricity. Inventor Stauffer has invented an alternative method by which to create the pipeline of water to turn the turbines of the hydroelectric power generator, which does not require a dam nor a reservoir of water behind the dam. Instead, the powerful flow of water can be created by gravity in a submerged pipeline that flows from a higher elevation to a lower elevation. Similar language was found at page 2 of originally filed specification.  However, the citation fails to provide the basis for “in-pipe hydroelectric generation plants”; therefore the phrase constitutes new matter. Furthermore, Ross teaches “in-pipe hydroelectric generation plant” (see abstract, para 0001, 0005, 0008).  

Addressing #7
At page 52, "rather than going over land to Astoria" was not found in disclosure filed 1/6/13. See MPEP 2163.06 (new matter). 
At page 53, anything added after 1/6/13 constitutes new matter (see MPEP 2163.06). 


Addressing #8
Claim 1 is confusing because it is unclear what the “submerged system” entails in order for it to not be hit by ships and seen by environmentalists onshore.
At page 53, originally filed specification 1/6/13 fails to provide basis for " seen by environmentalist". See discussion #3 above.
Since the draft of ships vary and clarity of water varies, it is unclear what the submerged depth would be.  Having pipeline submerged 3m deep maybe be applicable for a ship with less than 1m draft and water clarity 3m deep is not very clear on a dark cloudy day (poor light reflection).  However, this would not work in the same river if the ship has 1.5m draft and the water clarity at 3.5m deep is clear on a bright sunny day (great light reflection). 



Addressing #9
At page 54, "2 m below any boat of ship" does not mean "so that no ship hits it" since the draft of boats and ships vary. Therefore a river 3m deep can accommodate a ship with a draft of 1m or less; however, said river cannot accommodate a ship with a draft greater than 1m. 
Claim 1 is confusing because it is unclear what the “submerged system” entails in order for it to not be hit by ships and seen by environmentalists onshore.
Since the draft of ships vary and clarity of water varies, it is unclear what the submerged depth would be.  Having pipeline submerged 3m deep maybe be applicable for a ship with less than 1m draft and water clarity 3m deep is not very clear on a dark cloudy day (poor light reflection).  However, this would not work in the same river if the ship has 1.5m draft and the water clarity at 3.5m deep is clear on a bright sunny day (great light reflection). 


Addressing #10
Applicant argues that “environmentalists on shore do not see pipeline” because its 2 meters below the deepest draft of any ship on any river.  Such argument is far more limiting than the claimed subject matter.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it”. Since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore.

There are lenses that can aid in reducing the reflection of light; therefore what one can and cannot see is arbitrary and claims must be definite and not arbitrary.


Addressing #14
Claim 3 is repeating phrases called for in claim 1.  “so low in the water ….”.  Duplication of claim language should be deleted.
At page 60 "duplicate claim language" renders the claim indefinite and not clarify it (see MPEP 2173).  Applicant alleges such duplication help to clarify the reasons for granting a patent.  Applicant further states “however, once the Examiner makes the decision to grant the patent, Inventor Stauffer would be open to eliminating duplication. At present, the alleged duplication does not warrant a rejection of the entire patent”

Addressing #15
At page 61, the narrative language renders claim 3 indefinite and not clarify it (see MPEP 2173). 
At page 61+ applicant’s alleged patentable features are actually intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. 


Addressing #16
At page 63+ applicant argues "pipeline(s) ... hundreds of miles" such argument is far more limiting than the claimed subject matter. Applicant argues that prior art fails to teach “external power sources”.  The examiner disagrees.  See rejection of claim 3 above.
At page 63, applicant argues there is no teaching of “hydroelectric turbines”, “so low no ships hit it”, “so low no environmentalist on the shore cannot see”  This argument was responded to above (see #7-9).

At page 65+ applicant argues there is no teaching of "U-turn"; however, such language is new matter. Not in the originally filed disclosure (1/6/13). 
The limitation “for some of the pipelines to make a U-turn at the month of the river and go back-up stream to supply water at a location below the input point” is new matter since such language was not in the original filed specification (1/6/13).
 
Upon considering the prior art above in particular ("A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article and Ross 734 and the general knowledge of one of ordinary skill in the art, in totality, teaches transporting water through a pipeline from an input location to a desired end location. Therefore, based on numerous factors such as the topography, environmental concerns, costs and desired output location, it would have been considered obvious to one of ordinary skill in the art to further modify the above combination to have for some of the pipelines to make a u-turn at the mouth of the river such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of siphon principles.  

At page 66, applicant argues the prior art fails to teach “a submerged pipeline that runs 400 miles down .... and then runs hundreds of miles in shallow Ocean water …”.  It should be noted that such arguments are far more limiting than claimed subject matter.



Addressing #17
Applicant argues the prior art fails to teach “providing turbines every 10m on a 400-mile submerged pipeline”. It should be noted that such argument is far more limiting than the claimed subject matter (claims filed 7/14/2021).  However, it should be noted that Ross teaches to place hydroelectric generating turbines wherever needed (see para 0001, 0005, 0008 of Ross), therefore placing one every 10m would be based on desired use.







Addressing #18
Applicant argues that Ross fails to teach hydro-electric generation plants that are “in-pipe”.  The examiner disagrees.  Ross teaches “in-pipe hydroelectric generation plant” (see abstract, para 0001, 0005, 0008).  Figure 7 shows the pipeline includes a branched portion that houses the water powered turbine electrical generators. This meets the limitation “in-pipe”.  the "by-pass pipeline" depicted in Fig. 7 of Ross is still part of the pipeline. The pipeline can include a bypass portion. 
Applicant originally filed specification (1/6/13) fails to disclose an 
“in-pipe” hydroelectric plants, therefore such a limitation constitutes new matter.   Applicant alleging Ross teaches a dam design etc. is mere speculation and conjecture. 



Addressing #19
Applicant argues that Fig. 8 of Ross teaches “Erosion Barrier Reef” therefore the pipelines would not be submerged 20m.  Applicant is misconstruing the rejection.  
No where did the rejection suggest Ross teaches submerging the pipelines 20m.
The map provided in Advisory (12/1/15) teaches depths along the oceans coast.
The motivation to have the pipeline submerged 20m along the oceans coast was already found to be obvious by PTAB see decision rendered (8/16/19).


Addressing #20
Applicant argues the prior art fails to show that 19 elements of the invention are obvious.  The examiner disagrees. The claimed elements were addressed as discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  
Applicant alleges some of elements (1-29) listed on page 62+ are not taught by the prior art.  For example, elements (12,21,22,24) all call for “run hundreds of miles in/up river”.  However, it should be noted that such limitations are far more limiting than the claimed subject matter.  Elements (1) and (2) “so low no boats can hit it” and “so low environmentalist cannot see it” were addressed in the rejection above. Element (14) (pipelines making a U-turn) was also addressed in the rejection above. Furthermore, element (14) constitutes new matter.
Elements (26,27) external power and in-pipe hydroelectric are taught by the rejection of claim 3 above.  Ross teaches the in-pipe hydroelectric and the external power is taught by Canadian document (CA 2296088) and Henderson (US 20110254179).
Element (23) pipe turn inland, is taught by both pipeline article and Ross.
Element (25) to have the output of the pipeline at a lower elevation than the input is conventional gravity and siphoning principles taught by Ross and common knowledge to one skilled in the art.  Element (28) and (29) are the desired effect given the art rejection of claim 3. 


Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  
Elements (5-7) powered by gravity and siphon principles were established by PTAB decision 8/16/19 as being taught by Pipeline and Ross.
Element (11) 10m height by 100m wide was established by PTAB (8/16/19) decision as being obvious.
Element (14) (pipelines making a U-turn) was also addressed in the rejection above. Furthermore, element (14) constitutes new matter.
Elements (15-20) The pipeline (15) running along the ocean coastline at water depths of (16) about 20 m. The water captured in the pipeline (17) diverted up the mouth of rivers (18) without any pumping to (19) elevations that are under 100 meters above sea level to (20) deliver water inland were established as being taught by the prior art see PTAB decision of (8/16/19).
For example, elements (12,21,22,24) all call for “run hundreds of miles in/up river”.  However, it should be noted that such limitations are far more limiting than the claimed subject matter.  
Element (23) pipe turn inland, is taught by both pipeline article and Ross.
Element (25) to have the output of the pipeline at a lower elevation than the input is conventional gravity and siphoning principles taught by Ross and common knowledge to one skilled in the art.  

Element (28) and (29) are the desired effect given the art rejection of claim 3. 

Addressing #21
At page 75+ applicant allege patentable features are actually intended use. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument about “fish migration” etc, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Addressing #22
Applicant argues the prior art fails to teach the claimed invention.  The examiner disagrees.
Claims 1,2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article in view of Ross 734 and Avoiding Outside Interference with Pipelines article (referred here on out as Pipeline safety).

The limitation “for some of the pipelines to make a U-turn at the month of the river and go back-up stream to supply water at a location below the input point” is new matter since such language was not in the original filed specification (1/6/13).
 However, upon considering the prior art above in particular ("A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article and Ross 734 and the general knowledge of one of ordinary skill in the art, in totality, teaches transporting water through a pipeline from an input location to a desired end location. Therefore, based on numerous factors such as the topography, environmental concerns, costs and desired output location, it would have been considered obvious to one of ordinary skill in the art to further modify the above combination to have for some of the pipelines to make a u-turn at the mouth of the river and go back-up stream to supply water at a location below the input point since such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of siphon principles.  
Applicant argues that prior art fails to teach “external power source” to power up the “hydroelectric turbines”.  The examiner disagrees.  See rejection of claim 3 above



Addressing #23
Applicant argues that there is no motivation to combine the references to yield the claimed subject matter.  The examiner disagrees.
The claimed elements are addressed and discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  


Addressing #24
Applicant argues that the prior art fails to teach “hydro-electric generating turbines along the pipeline”.  The examiner disagrees.  The PTAB decision of 8/16/2019 established that the prior art taught “hydro-electric generating turbines along the pipeline”.
Applicant argues that the prior art fails to teach “power supply to convert turbines into paddlewheels”.  The examiner disagrees.  See rejection of claim 3.
With regards to applicant’s argument regarding “in-pipe” electric generators, this argument has been addressed above at #18.  Applicant argues that the prior art fails to teach power supply to energize the turbines (paddlewheels).  The examiner disagrees.  See rejection of claim 3 above.  
In response to applicant's argument about “fish migration” etc, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Applicant argues that there is no motivation to combine Pipeline article, Ross, the Colorado River Basin Study, the Canadian Document and Henderson to yield the claimed subject matter.  The examiner disagrees.
The claimed elements are addressed and discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  

Under Conclusion:
Applicant continues to argue issues that were already decided by the PTAB (8/16/19). The outstanding issues were all directed to “new matter” and/or have been discussed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/29/2021